 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   GLENN BOSWORTH,                     Case No. CV 14-0498 DMG (SS)

12                     Plaintiff,

13        v.                                       JUDGMENT

14   UNITED STATES OF AMERICA, et
     al.,
15
                       Defendants.
16

17
          Pursuant to the Court’s Order Accepting Findings, Conclusions
18
     and Recommendations of United States Magistrate Judge,
19

20
          IT IS HEREBY ADJUDGED that the above-captioned action is
21
     dismissed without prejudice.
22

23
     DATED:    September 27, 2019
24

25
                                          DOLLY M. GEE
26                                        UNITED STATES DISTRICT JUDGE

27

28
